DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
  Response to Amendment
This Office Action is in response to an amendment filed on 2/7/2022. As directed by the amendment, claims 1-20 were canceled, claims 1-2, 5, 8, 10, 13-14, and 16-20 were amended, and no new claims were added. Thus, claims 1-20 are pending for this application.
 
 Terminal Disclaimer
 The terminal disclaimer filed on 2/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16798099 has been reviewed and is accepted. The terminal disclaimer has been recorded.
 
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the massage appliance of claims 1, 14 and 17 such that, as recited in claims 1 and 14, the massage appliance includes the mounting portion of the diaphragm extends fully around the lip of the aperture; wherein the flexible portion of the diaphragm is nested within the aperture concentrically between the mounting portion and the 
The closest prior art of record are: Pardo (US 2015/0305487), Taggart (US 2009/0083919) and Bergbacka (US 2017/0367923)
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the massage appliance of claims 1, 14 and 17. Specifically, the prior art of record does not disclose as recited in claims 1 and 14, the massage appliance includes the mounting portion of the diaphragm extends fully around the lip of the aperture; wherein the flexible portion of the diaphragm is nested within the aperture concentrically between the mounting portion and the inward face without contacting the motor, and, as recited in claim 17, the massage appliance comprises a flexible portion of the vibration isolator has a curved inner perimeter; wherein the floating portion has a curved outer perimeter; wherein the flexible portion extends fully around the curved outer perimeter of the floating portion, with the floating portion being nested within the curved inner perimeter of the flexible portion; and wherein the flexible portion of the vibration isolator contacts the floating portion but does not contact the vibration motor affixed to the floating portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
 
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785